PER CURIAM.
We grant this petition for writ of certiorari and quash an order directing Petitioner, a non-party psychiatrist-witness, to testify as to information he claims is privileged under section 455.2415, Florida Statutes (1995).
Before requiring Petitioner to answer questions which he contends will reveal the patient’s identity, the trial court should conduct an in camera hearing to consider which questions can be answered without revealing-the patient’s identity. To the extent all questions will reveal the patient’s identity, the state should be required to demonstrate its need for the information. See Amente v. Newman, 653 So.2d 1030, 1032 (Fla.1995); Colonial Med. Specialties of S. Fla., Inc. v. United Diagnostic Labs., Inc., 674 So.2d 923, 923 (Fla. 4th DCA 1996). See also Voytish v. Ozycz, 695 So.2d 1301 (Fla. 4th DCA 1997); Community Psychiatric Ctrs. of Fla., Inc. v. Bevelacqua, 673 So.2d 948 (Fla. 4th DCA 1996).
STONE, C.J., and FARMER and STEVENSON, JJ., concur.